Mr. JUSTICE TRAPP, dissenting: The statute here examined (Ill. Rev. Stat., 1978 Supp., ch. 91½, par. 3 — 800) uses the word “shall” on four occasions in two paragraphs. In the same paragraphs, the word “may” is used three times. It is agreed that in the sentence in which the word “may” modifies the word “request” the action of the court is deemed to be discretionary. In paragraph (b) of the statute, it is provided that upon a continuance of the proceeding, the respondent “may continue to be detained pending further order of the court.” As a matter of plain language, the word “may” as it modifies “continue” imparts discretion in the making of an order with respect to detention. The majority opinion, however, concludes that in the particular usage where the word “may” modifies the word “request”, there is created a mandatory duty of the trial court to change the place of hearing. In Baker v. Salomon (1975), 31 Ill. App. 3d 278, 281-82, 334 N.E.2d 313, 316, the court stated: “In statutory construction, it is a rule of long standing that where the same, or substantially the same, words or phrases appear in different sections of a statute, they will be given a generally accepted and consistent meaning where legislative intent is not clearly expressed to the contrary. [Citations.] Therefore, a word that appears more than once in a statute is presumed to have been used by the legislature with the same meaning each time, absent an indication that a different meaning was intended. [Citations.] This being so, the word ‘same’ as it modifies ‘parties’ in the first part of section 0 0 0 must be given the same meaning it has when it modifies ‘cause.’ * ” See also People v. Lutz (1978), 73 Ill. 2d 204, 212, 383 N.E.2d 171, 174. One here finds no clear legislative intent to change the meaning of the word “may” in the context of discretion. I would affirm the trial court.